 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal UnionNo. 211of the United AssociationofEmde Company purchased goods and materials in ex-Journeymen and Apprentices of the Plumbing andcess of $50,000 from points outside the State of TexasPipefitting Industry of the United States andwhich were shipped directly from outside the State ofCanada,AFL-CIOandRefrigeration Contractors,Texas to its various construction projects within theInc. and International Association of Macinists&State of Texas.Aerospace Workers,AFL-CIO, Lodge No. 12. Case23-CD-267II.THE LABOR ORGANIZATION INVOLVEDApril 26, 1971The parties stipulated, and we find, that Local 211and International Association of Machinists & Aero-DECISION AND DETERMINATION OFspaceWorkers, AFL-CIO, Lodge No. 12,' are laborDISPUTEorganizations within the meaning of Section 2(5) of theBY CHAIRMAN MILLER ANDMEMBERS BROWNAND JENKINSAct.III.THE DISPUTEThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following achange filed by Refrigeration Contractors, Inc.,' alleg-ing that Local Union No. 211 of the United Associationof Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada,AFL-CIO,' violated Section 8(b) (4)(D) of the Act. Aduly scheduled hearing was held before Hearing OfficerKenneth L. Tilley of the National Labor RelationsBoard on December 21 and 22, 1970. All parties wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bear-ing upon the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Briefs filed by the Employer and Local 211 have beenduly considered.Upon the entire record in this case, the Board makesthe following findings:1.THEBUSINESSOF THE EMPLOYERThe parties stipulated, and the record reveals, thatthe Employer is a Texas corporation engaged in thebusiness of installing and servicing commercial refrig-eration equipment. During the past 12 months the Em-ployer received in gross revenues approximately $150,-000, of which $50,000 was derived from employers overwhich the Board would assert jurisdiction on a basisother than indirect inflow or outflow.The record reveals that The Emde Company is aTexas corporation engaged in the mechanical contract-ing business and that during the past 12 months TheA. Background and Factsof theDisputeThe dispute involves the installation of commercialrefrigeration equipment at two restaurants, the ElFenix and the Pacesetter,and the adjoining HoustonOaks Hotel,located on the construction site of theGalleria Shopping Center in Houston, Texas, underseparate contracts between the Employer and Fore-most-McKesson,Commercial Kitchens,and WesternService and Supply Company.According to the developer's specifications,all workon the Galleria project, including the hotel,was to beperformed by employees"not objectionable" to thevarious trade unions on the construction site.The Em-ployer's employees are representedby theMachinistsand have been sinceAugust1970,' when the Employerand the Machinists entered into recognition and collec-tive-bargaining agreements.On Friday, October 2,the Employer's employees,includingMachinists job steward,Paul Smith, werepreparing to install refrigeration units in the unfinishedPacesetter Restaurant when one ofLocal211's jobstewards,Gerald Lee, employed by The Emde Com-pany'approached Smith and told him"that he hadinstructions for his men to walk off thejob" if theEmployer's employees proceeded with their work.Later thatday Smith talked to the Pipefitters businessagent,Homer Cross,and was informed that if the Ma-chinists went to work the Pipefitters members "wouldwalk off thejob." The Employerperformed no morework that day in the expectation that differences be-tween the unions would be resolved over the weekend.When the Employer's employees returned to workthe followingMonday, October5,Lee advised Smiththat the Pipefitters members would walk out if theMachinists commencedwork,and once the Employer'sHerein calledtheMachinists.All dates herein refer to 1970.Herein the Employer.'The Emde Company,a mechanical contractoron the Galleriapremises,Herein calledLocal 211 or thePipefitters.does not performrefrigeration installation work.190 NLRB No. 16 LOCAL UNIONNO. 211, PLUMBERSemployees began to assemble the refrigeration equip-ment Emde's employees, joined by other members ofLocal 211, left their jobs. Similar strikes involving Lo-cal 211 members on the Galleria project occurred onOctober 6 and 7, and after the latter date the Em-ployer's employees did not appear again on the con-struction site. Thereafter, employees of another em-ployer, S & D Refrigeration, finished installing therefrigeration units in the El Fenix Restaurant andHouston Oaks Hotel.6Within several days of the walkouts Western Supplyand Service Company, owner of the hotel, and Com-mercial Kitchens, owner of the El Fenix, notified Re-frigeration Contractors that otherunions onthe Gall-eria jobsite considered the Machinists "objectionable"and that completion of the installation work wouldhave to be performed by another contractor with em-ployees "acceptable" to the Pipefitters. S & D Refriger-ation, whose employees were members of either Local211 or a sister local, was chosen. Because the Employerwas still responsible for warranty work under its agree-ments with the owners, Smith was permitted on thepremises to supervise the installation of the refrigera-tion units.B.The Work in DisputeThe work in dispute involves the assignment of theinstallation of walk-in freezers and coolers at the ElFenix and Pacesetter Restaurants and the HoustonOaks Hotel, located on or near the Galleria ShoppingCenter in Houston, Texas. The work in dispute at theabove-named facilities involves the same basic func-tions.At the jobsite the prefabricated walk-in freezerand cooler units are unloaded, erected, placed in theirprepared spaces, and connected to prefabricated con-densing units by tubing which is sized on the premises.Electrical work, including some central wiring, the wir-ing of heaters, timeclocks and solenoids, is performedby electricians under the supervision of an employeefamiliar with wiring diagrams and the proper ranges oftemperature and frost control. After the refrigerationunits are assembledthey are dehydrated, dryers areinstalled, systems are charged, and the refrigerant,freon, is added. Finally, the temperature controls andsafety devices are checked.C. Contentions of the PartiesDuring the hearing, the Pipefitters conceded that theevidence adduced by the Charging Party would providethe Board with reasonable cause to believe that its rep-resentatives violated Section 8(b)(4)(D), but neverthe-6However, the Employer's employees were permitted to service andrepair the refrigeration equipment at the restaurants and the hotel after theunits were installed.91less argued that the work in dispute should be assignedto its members because of,inter alia,alleged area prac-tice strongly favoring such an assignment.The Employer and the Machinists contend that thefacts clearly establish a violation of Section 8(b)(4)(D),and that the relevant factors, including economy andefficiency of operation, company practice, and contrac-tual agreements,support the Employer's assignment.D. Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause to be-lieve that Section 8(b)(4)(D) has been violated.The facts supporting a finding that the Pipefittersinduced employees of The Emde Company to engagein a strike because the Company's employees com-menced performing the disputed work are virtually un-controverted.We therefore find that such reasonablecause exists, and that the dispute is properly before theBoard for determination under Section 10(k) of theAct.E.Merits of the DisputeAs stated in theJ.A. Jonescase,' we shall, pursuantto the Supreme Court'sC.B.S.decision,' determine inthis case presented for resolution under Section 10(k)of the Act the appropriateassignmentof the disputedwork after taking into account the evidence supportingthe claims of the parties and balancing all relevantfactors. However, some of the factors are of little or nouse in resolving the present dispute. Thus, it wouldappear that both the Pipefitters and the Machinists arecapable of performing the work in dispute. There areno Board certifications.Although, the Pipefitterssought to stay this proceeding, suggesting that the In-ternational representatives of both labor organizationsbe called upon to resolve the dispute herein, both theEmployer and the Machinists elected to proceed withthe instant hearing. We therefore set forth below otherfactors which we find relevant in determining this dis-pute.1.Bargaining agreementsThe Employer's bargainingagreementwith the Ma-chinists, to whom the work has been assigned, may bereasonably interpreted as covering the work in dispute.On the other hand, the Pipefitters is not now, nor hasit ever been, a party to a collective-bargaining agree-ment with the Employer. Therefore, the Employer's7International Association of Machinists, Lodge No.1743, AFL-CIO (J.A Jones Construction Company),135 NLRB 14026N.L.R B.v Radio&Television Broadcast Engineers Union, et al. (Co-lumbia Broadcasting System),364 U S. 573. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract is a factor supporting the assignment of thedisputed work to the Machinists.2.Company,area, and industry practiceThe Pipefitters contends that it has performed mostof the commercial refrigeration installation work in thepast and that practice prevails throughout the Houstonarea.However,the Employer argues that it is almostexclusively engaged in the business of installing com-mercial refrigeration units in the food service industrywhich because of technological change in refrigerationsystems is an industry far removed from that to whichthe Pipefitters has reference.Moreover, the Employerasserts that the food service refrigeration industry isexpanding and that with this growth there will be theaccompanying installation,maintenance,and repairproblems which require the services of highly special-ized firms such as the Employer.We find merit in thiscontention based not only on the Employer's projec-tions,but also on the fact that in the past 18 monthsthe Employer has been almost exclusively engaged inthe food service refrigeration business and has per-formed the work in dispute here on 70 jobs,most ofwhich include restaurants and franchised fast food ser-vice establishments such as Dairy Queen,Arby's, etc.3.Efficiency and economy of operationOver the past 18 months the Employer has found itsemployees, represented by the Machinists, to be effi-cient in performing the disputed work. Moreover, asthe Employer is normally required to guarantee its in-stallation work for 1 year it argues that it would not bepractical to engage its employees in servicing commer-cial refrigeration units unless these same employeeswere also familiar with the technical aspects of install-ing these units. By having one group of employees per-forming all installation, maintenance, and repair work,the Employer contends it will be able to minimizecostly "call-backs" during the 1-year guarantee period.We find the above considerations to be important fac-tors favoring the Employer's assignmentof the dis-puted installation work to the Machinists.ConclusionsUpon the record as a whole, and after full considera-tion of all relevant factors involved, we believe that theemployees of the Employer who are currently repre-sented by the Machinists are entitled to the work indispute.We reach this conclusion relying upon theEmployer'sassignmentof the work to its employees,the fact that the assignment is consistent with the Em-ployer's past practice, the fact that the bargainingagreementbetween the Employer and the Machinistsappears to cover the work in dispute, the fact that theEmployer's employees possess the requisite skills, andthe fact that such an assignment will result in efficiencyand economy of operation. Accordingly, we shall deter-mine the dispute before us by awarding the work indispute to the Employer's employees represented by theMachinists, but not to the Union or its members.'DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoings findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:1.Employees of Refrigeration Contractors, Inc.,who are currently represented by International As-sociation of Machinists & Aerospace Workers, AFL-CIO, Lodge No. 12, are entitled to perform the dis-puted work of installing refrigeration equipment at theconstruction site of the Galleria Shopping Center inHouston, Texas.2.Local Union No. 211 of the United Association ofJourneymen and Apprentices of the Plumbing and Pi-pefitting Industry of the United States and Canada,AFL-CIO, is not entitled by means proscribed by Sec-tion 8(b)(4)(D) of the Act to force or require Refrigera-tion Contractors,Inc., to assignsuch work to workmenrepresented by Local Union No. 211 of the UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO.3.Within 10 days from the date of this Decision andDetermination of Dispute, Local Union No. 211 of theUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, shall notify the Re-gional Director for Region 23, in writing, whether itwill refrain from forcing or requiring RefrigerationContractors, Inc., by means proscribed by Section'Both the Employer and the Machinists urge that the Board issue a broadorder award covering all future contracts in the Houston, Texas, area otherthan the three contracts referred to above at the Galleria Shopping Center.We disagree. To support their position the Employer and the Machinistsrely upon a conversation between two employees at another jobsite in whichone of the two, a member of Local 211, allegedly "bragged" about the "shutdown" at the Galleria project and the possibility of similar incidents onfuture sites. Neither employee worked on the Galleria construction site andthe union member held no position of authority in Local 211. In addition,reliance is placed on statements of the Pipefitters business manager, Roberts,made at a meeting between the Employer and the Pipefitters shortly beforethe conduct of the hearing in which the parties attempted to resolve theirdifferences.Roberts remarked that in his opinion the instant dispute hadbeen "mishandled,"that the Pipefitters was willing to "concede" certainwork to the Employer but that in the future there might be problems withother crafts such as the insulators, carpenters, and electricians. When askedif trouble could be avoided were the Employer's employees members ofLocal 211 instead of the Machinists, Roberts replied that he was not sureas he was in no positionto know whatcourse other trades might take. Weare unable to infer from these conversations a likelihood of the same or asimilar dispute occurring in the future. Accordingly, the award is limited tothe work in dispute at the Galleria project. LOCAL UNIONNO. 211, PLUMBERS938(b)(4)(D),to assign the work in dispute to employeesand Canada,AFL-CIO,rather than to employeesrepresentedby LocalUnion No. 211 of the Unitedrepresented by International Association of MachinistsAssociation of Journeymen and Apprentices of the& Aerospace Workers,AFL-CIO,Lodge No. 12.Plumbing and Pipefitting Industry of the United States